The Honorable Knox Nelson State Senator Post Office Box 715 Pine Bluff, AR 71611
Dear Senator Nelson:
This is written in response to your request for an official opinion as to whether a person who was convicted of a felony, was pardoned and had his record expunged, is eligible for employment as a law enforcement officer.
A recent Act of the legislature, Act 905 of 1983, Ark. Stat. Ann. 42-1007(b), is dispositive of this issue.  That Act provides in pertinent part:
  (N)o person who pleads or is found guilty of a felony shall be eligible to be appointed or certified as a law enforcement officer.
Therefore, it is our opinion that this individual would not be eligible to serve in law enforcement.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Rodney Parham.